Citation Nr: 1420130	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-43 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1981 to July 1988 and was discharged under conditions other than honorable.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's request to reopen his claim for service connection for paranoid schizophrenia.

The Board notes that the Veteran's request to reopen his claim of entitlement to service connection for paranoid schizophrenia was previously characterized as entitlement to service connection for major depression.  What constitutes a claim cannot be limited by a lay assertion but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  To afford the Veteran broadest scope of review, the Board has characterized the claim as encompassing any acquired psychiatric disability, to include paranoid schizophrenia and major depression.

The reopened claim for entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1994 administrative decision, the AOJ determined that the Veteran's period of service from September 23, 1984, to July 27, 1988, was dishonorable for VA purposes.

2.  A February 1995 rating decision denied the Veteran's claim for major depression based on a lack of nexus to a period of honorable service; the Veteran did not perfect his appeal, and the decision became final.

3.  Evidence received since the February 1995 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim for entitlement to service connection for an acquired psychiatric disability, to include paranoid schizophrenia and major depression, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.12, 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include paranoid schizophrenia and major depression, was initially denied in a February 1995 rating decision.  The AOJ noted that the Veteran was hospitalized for psychosis during service, but denied the claim based on the December 1994 administrative decision that the relevant period of service was not honorable for VA purposes due to a continuous period of absence without official leave (AWOL) in excess of six months' duration.  The Veteran filed a notice of disagreement (NOD) that was timely with respect to both the administrative and rating decisions.  [Although he did not specify that he was appealing the administrative decision as well as the rating decision, the administrative decision determined the threshold issue of eligibility for VA benefits and, thus, the NOD may be read as encompassing both decisions.]  A statement of the case (SOC) that addressed both decisions was issued, but the Veteran did not perfect his appeal and the decisions became final.  38 U.S.C.A. § 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims (Court) has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the February 1995 rating decision includes the Veteran's testimony that the claimed psychiatric disorder caused him to become AWOL and was, therefore, the cause of his discharge under other than honorable conditions.  (See, e.g., October 2008 NOD.)  This evidence is new as it was not previously considered and, when credibility is presumed, is also material as it relates to a previously unestablished fact in the claim - whether a psychiatric disorder was incurred during a period of service that may be considered honorable for VA purposes due to the manifestation of that disorder.  See 38 C.F.R. § 3.12(c)(6).  The evidence also raises a reasonable possibility of substantiating the claim.  Thus, the evidence is new and material and sufficient to reopen the claim for entitlement to service connection.

VA has substantially satisfied the duties to notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.


ORDER

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder, to include paranoid schizophrenia and major depression, is reopened.


REMAND

The Veteran asserts that he was AWOL in service due to his psychiatric disorder.  Under 38 C.F.R. § 3.12(c)(6), a discharge under other than honorable conditions as a result of a period of AWOL of at least 180 days may not bar benefit entitlement "if there are compelling circumstances to warrant the prolonged unauthorized absence."  Hardship or suffering incurred due to service-incurred disability "is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began."  38 C.F.R. § 3.12(c)(6)(ii).  Therefore, the Veteran's current assertion suggests that his second period of service may be honorable for VA purposes under the exception provided in 38 C.F.R. § 3.12(c)(6), in which case entitlement to service connection would not be barred.

The Board acknowledges that the Veteran's June 2008 request to reopen his service connection claim did not explicitly request that VA reopen the administrative decision as to the character of his service from September 23, 1984, to July 27, 1988.  However, that decision provided the grounds upon which the claim was previously denied.  Indeed, as noted above, the AOJ appears to have considered the administrative and rating decisions together when it issued its April 1995 SOC.  Thus, read broadly, the Board finds that the Veteran's June 2008 request to reopen his service connection claim may be read to include a request to reopen his character of service determination.  As consideration of this issue must be undertaken by the AOJ in the first instance, remand of the reopened service connection claim is required to determine whether any in-service injury or disease (i.e., the Veteran's November 1985 psychotic episode) occurred during any period of service that may be deemed honorable for VA purposes (i.e., whether the December 1994 administrative decision may be reopened and readjudicated).

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the reopened claim for entitlement to service connection for an acquired psychiatric disorder.  Any additional development deemed appropriate (e.g., reopening the December 1994 administrative decision or providing a VA examination) must be conducted in conjunction with the readjudication, which must fully consider the expanded record.  If the appeal remains denied, the RO should issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


